Exhibit 10.1

AMENDED AND RESTATED POTBELLY CORPORATION 2013 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective May 12, 2016)

1. GENERAL

1.1 Purposes. Potbelly Corporation (the “Company”) has established the Potbelly
Corporation 2013 Long-Term Incentive Plan (the “Plan”) to: (a) align the
interests of the Company’s stockholders and the recipients of Awards under this
Plan by increasing the proprietary interest of such recipients in the Company’s
growth and success, (b) advance the interests of the Company by attracting and
retaining qualified employees, Outside Directors and other persons providing
services to the Company and/or to its Related Companies, and (c) motivate
Participants to act in the long-term best interests of the Company’s
stockholders. The following provisions constitute an amendment and restatement
of the Plan, effective May 12, 2016).

1.2 Definitions. For purposes of the Plan, the following definitions shall
apply:

(a) “Agreement” shall have the meaning set forth in subsection 6.8.

(b) “Approval Date” means the date on which this amended and restated plan is
approved by the Company’s stockholders.

(c) “Award” shall mean an award under Section 3 or 4 of the Plan.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cash Incentive Award” has the meaning set forth in subsection 4.1(b) of the
Plan.

(f) “Cause” shall have the meaning set forth in an employment agreement between
the Company or a Related Company and the Participant or, if no such agreement
exists, “Cause” shall mean (i) the willful failure to substantially perform the
duties assigned by the Company or a Related Company (other than a failure
resulting from the Participant’s Disability), (ii) the willful engaging in
conduct which is injurious to the Company or any of its Related Companies or the
Company’s stockholders, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Board, no longer conforms to the standard of the
Company’s executives or employees, (iii) any act of dishonesty, commission of a
felony, or a violation of any statutory or common law duty of loyalty to the
Company or any of its Related Companies.

(g) “Change in Control” means the first to occur of any of the following:

(i) the consummation of a transaction, approved by the stockholders of the
Company, to merge the Company with or into or consolidate the Company with
another entity or sell or otherwise dispose of all or substantially all of its
assets, or the stockholders of the Company adopt a plan of liquidation,
provided, however, that a Change in Control shall not be deemed to have occurred
by reason of a transaction, or a substantially concurrent or otherwise related
series of transactions, upon the completion of which 50% or more of the
beneficial ownership of the voting power of the Company, the surviving
corporation or corporation directly or indirectly controlling the Company or the
surviving corporation, as the case may be, is held by the same persons (although
not necessarily in the same proportion) as held the beneficial ownership of the
voting power of the Company immediately prior to the transaction or the
substantially concurrent or otherwise related series of transactions, except
that upon the completion thereof, employees or employee benefit plans of the
Company may be a new holder of such beneficial ownership; or

(ii) the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 50% or more of the combined voting power of the
Company is acquired, other than from the Company, by any “person” as defined in
Sections 13(d) and 14(d) of the Exchange Act (other than any trustee or other
fiduciary holding securities under an employee benefit or other similar equity
plan of the Company); or

(iii) at any time during any period of two consecutive years, individuals who at
the beginning of such period were members of the Board cease for any reason to
constitute at least a majority thereof (unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors still in office at the time of
such election or nomination who were directors at the beginning of such period).

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Committee” shall have the meaning set forth in subsection 5.1 of the Plan.

(j) “Common Stock” shall mean a share of common stock, $.01 par value, of the
Company.

(k) “Company” shall have the meaning set forth in subsection 1.1.

(l) “Disability” shall mean that an individual is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. Whether an individual has a “Disability” shall be determined in a manner
that is consistent with section 22(e)(3) of the Code.



--------------------------------------------------------------------------------

(m) “Effective Date” shall have the meaning set forth in subsection 6.1 of the
Plan.

(n) “Eligible Persons” shall mean any officer, director, employee, consultant,
independent contractor or agent of the Company or any Related Company and
persons who are expected to become an officer, director, employee, consultant,
independent contractor or officer of the Company or any Related Company (but
effective no earlier than the date on which such person begins to provide
services to the Company or any Related Company), including, in each case,
directors who are not employees of the Company or a Related Company.

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p) “Exercise Price” shall have the meaning set forth in subsection 3.2 of the
Plan.

(q) “Expiration Date” shall have the meaning set forth in subsection 3.9 of the
Plan.

(r) “Fair Market Value” of a share of Common Stock shall mean, as of any date,
the value determined in accordance with the following rules:

(i) If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the Fair Market Value shall be the closing price per share
of Common Stock on the principal exchange on which the Common Stock is then
listed or admitted to trading on the last trading day preceding the date on
which Fair Market Value is to be determined or, if no such sale is reported on
that date, on the last preceding date on which a sale was so reported.

(ii) If the Common Stock is not at the time listed or admitted to trading on a
stock exchange, the Fair Market Value shall be the closing average of the
closing bid and asked price of a share of Common Stock on the date in question
in the over-the-counter market, as such price is reported in a publication of
general circulation selected by the Committee and regularly reporting the market
price of Common Stock in such market.

(iii) If the Common Stock is not listed or admitted to trading on any stock
exchange or traded in the over-the-counter market, the Fair Market Value shall
be as determined by the Committee in good faith.

For purposes of determining the Fair Market Value of Common Stock that is sold
pursuant to a cashless exercise program, Fair Market Value shall be the price at
which such Common Stock is sold.

(s) “Full Value Award” shall have the meaning set forth in subsection 4.1(a) of
the Plan.

(t) “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in section 422
of the Code.

(u) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

(v) “Option” means an Award under the Plan that entitles the Participant to
purchase shares of Common Stock at an Exercise Price established by the
Committee at the time the Option is granted.

(w) “Outside Director” means a director of the Company who is not an officer or
employee of the Company or any Related Company.

(x) “Participant” shall have the meaning set forth in subsection 1.3 of the
Plan.

(y) “Performance-Based Compensation” shall have the meaning set forth in
subsection 4.3 of the Plan.

(z) “Performance Criteria” means performance targets based on one or more of the
following criteria:

(i) earnings including operating income, net operating income, same store net
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or extraordinary or special items or book
value per share (which may exclude nonrecurring items) or net earnings;
(ii) pre-tax income or after-tax income; (iii) earnings per share (basic or
diluted); (iv) operating profit; (v) revenue, revenue growth or rate of revenue
growth; (vi) return on assets (gross or net), return on investment (including
cash flow return on investment), return on capital (including return on total
capital or return on invested capital), or return on equity; (vii) returns on
sales or revenues; (viii) operating expenses; (ix) stock price appreciation;
(x) cash flow (before or after dividends), free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, cash flow
in excess of cost of capital or cash flow per share (before or after dividends);
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) stock price or total stockholder
return; (xvi) cost targets, reductions and savings, productivity and
efficiencies; (xvii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation and other legal matters, information
technology, and goals relating to contributions, dispositions, acquisitions,
development and development related activity, capital markets activity and
credit ratings, joint



--------------------------------------------------------------------------------

ventures and other private capital activity including generating incentive and
other fees and raising equity commitments, and other transactions, and budget
comparisons; (xviii) personal professional objectives, including any of the
foregoing performance targets, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation and reorganization of joint ventures and other private capital
activity including generating incentive and other fees and raising equity
commitments, research or development collaborations, and the completion of other
corporate transactions; (xix) funds from operations (FFO) or funds available for
distribution (FAD); (xx) economic value added (or an equivalent metric);
(xxi) stock price performance; (xxii) improvement in or attainment of expense
levels or working capital levels; (xxiii) operating portfolio metrics including
leasing and tenant retention, (xxiv) new store results, or (xxv) any combination
of, or a specified increase in, any of the foregoing. Where applicable, the
performance targets may be expressed in terms of attaining a specified level of
the particular criteria or the attainment of a percentage increase or decrease
in the particular criteria, and may be applied to one or more of the Company, a
Related Company, or a division or strategic business unit of the Company, or may
be applied to the performance of the Company relative to a market index, a group
of other companies or a combination thereof, all as determined by the Committee.
The performance targets may include a threshold level of performance below which
no payment will be made (or no vesting will occur), levels of performance at
which specified payments will be made (or specified vesting will occur), and a
maximum level of performance above which no additional payment will be made (or
at which full vesting will occur). Each of the foregoing performance targets
shall be determined in accordance with generally accepted accounting principles,
if applicable, and shall be subject to certification by the Committee.

(aa) “Plan” shall have the meaning set forth in subsection 1.1.

(bb) “Prior Plan” shall mean the Potbelly Corporation 2004 Equity Incentive
Plan.

(cc) “Related Company” shall mean any corporation, partnership, joint venture or
other entity during any period in which (i) the Company, directly or indirectly,
owns at least 50% of the combined voting power of all classes of stock of such
entity or at least 50% of the ownership interests in such entity or (ii) such
entity, directly or indirectly, owns at least 50% of the combined voting power
of all classes of stock of the Company.

(dd) “SAR” means the grant of an Award under the Plan that entitles the
Participant to receive, in cash or shares of Common Stock (as determined in
accordance with the terms of the Plan) value equal to the excess of: (i) the
Fair Market Value of a specified number of shares of Common Stock at the time of
exercise; over (ii) an Exercise Price established by the Committee at the time
of grant.

(ee) “Subsidiary” shall mean a corporation that is a subsidiary of the Company
within the meaning of section 424(f) of the Code.

(ff) “Substitute Award” means an Award granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, an award
previously granted, or the right or obligation to make a future award, in all
cases by a company acquired by the Company or any Related Company or with which
the Company or any Related Company combines. In no event shall the issuance of
Substitute Awards change the terms of such previously granted awards such that
the change, if applied to a current Award, would be prohibited under
Section 3.7.

(gg) “Termination Date” means the date on which a Participant both ceases to be
an employee of the Company and the Related Companies and ceases to perform
material services for the Company and the Related Companies (whether as a
director or otherwise), regardless of the reason for the cessation; provided
that a “Termination Date” shall not be considered to have occurred during the
period in which the reason for the cessation of services is a leave of absence
approved by the Company or the Related Company which was the recipient of the
Participant’s services; and provided, further that, with respect to an Outside
Director, “Termination Date” means date on which the Outside Director’s service
as an Outside Director terminates for any reason.

1.3 Participation. For purposes of the Plan, a “Participant” is any person to
whom an Award is granted under the Plan. Subject to the terms and conditions of
the Plan, the Committee shall determine and designate, from time to time, from
among the Eligible Persons those persons who will be granted one or more Awards
under the Plan and, subject to the terms and conditions of the Plan, a
Participant may be granted any Award permitted under the provisions of the Plan
and more than one Award may be granted to a Participant. Except as otherwise
agreed by the Company and the Participant, or except as otherwise provided in
the Plan, an Award under the Plan shall not affect any previous Award under the
Plan or an award under any other plan maintained by the Company or any of the
Related Companies. No Eligible Person or other person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Eligible Persons, or holders or beneficiaries of Awards, or of multiple Awards
granted to an Eligible Person. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Eligible Person (whether or not such Eligible
Persons are similarly situated).



--------------------------------------------------------------------------------

2. SHARES RESERVED AND LIMITATIONS

2.1 Shares Available and Other Amounts Subject to the Plan. The shares of Common
Stock for which Awards may be granted under the Plan shall be subject to the
following:

(a) Shares of Common Stock with respect to which Awards may be made under the
Plan shall be currently authorized but unissued shares of Common Stock or
currently held or subsequently acquired by the Company as treasury shares (or a
combination thereof), including shares purchased in the open market or in
private transactions.

(b) Subject to the provisions of subsection 2.2, the number of shares of Common
Stock which may be issued with respect to Awards under the Plan shall be equal
to 2,500,000. Except as otherwise provided herein, any shares of Common Stock
subject to an outstanding Award under the Plan which, for any reason is
forfeited, expires or is terminated without issuance of shares of Common Stock
(including Awards that are settled in cash) or is tendered or withheld as to any
shares in payment of the Exercise Price of the grant or the taxes payable with
respect to the exercise or vesting of the Award, then such unpurchased,
forfeited, tendered or withheld shares shall thereafter be available for further
grants under the Plan.

(c) Except as expressly provided by the terms of this Plan, the issue by the
Company of stock of any class, or securities convertible into shares of stock of
any class, for cash or property or for labor or services, either upon direct
sale, upon the exercise of rights or warrants to subscribe therefor or upon
conversion of stock or obligations of the Company convertible into such stock or
other securities, shall not affect, and no adjustment by reason thereof shall be
made with respect to, Awards then outstanding hereunder.

(d) To the extent provided by the Committee, any Award may be settled in cash
rather than in Common Stock.

(e) Substitute Awards shall not reduce the number of shares of Common Stock that
may be issued under the Plan or that may be covered by Awards granted to any one
Participant during any period pursuant to subsections 2.1(g) and 2.1(h).

(f) Subject to the terms and conditions of the Plan, the maximum number of
shares of Common Stock that may be delivered to or on behalf of Participants
under the Plan with respect to Incentive Stock Options shall be 2,500,000;
provided, however, that to the extent that shares not delivered must be counted
against this limit as a condition of satisfying the rules applicable to
Incentive Stock Options, such rules shall apply to the limit on Incentive Stock
Options granted under the Plan.

(g) The maximum number of shares of Common Stock that may be covered by Awards
granted to any one Participant during any one calendar-year period pursuant to
Section 3 (relating to Options and SARs) shall be 400,000 shares. For purposes
of this subsection 2.1(g), if an Option is in tandem with an SAR, such that the
exercise of the Option or SAR with respect to a share of Common Stock cancels
the tandem SAR or Option right, respectively, with respect to such share, the
tandem Option and SAR rights with respect to each share of Common Stock shall be
counted as covering only one share of Common Stock for purposes of applying the
limitations of this subsection 2.1(g).

(h) For Full Value Awards that are intended to be Performance-Based
Compensation, no more than 400,000 shares of Common Stock may be delivered
pursuant to such Awards granted to any one Participant during any one
calendar-year period (regardless of whether settlement of the Award is to occur
prior to, at the time of, or after the time of vesting); provided that Awards
described in this 2.1(h) shall be subject to the following:

(i) If the Awards are denominated in Common Stock but an equivalent amount of
cash is delivered in lieu of delivery of shares of Common Stock, the foregoing
limit shall be applied based on the methodology used by the Committee to convert
the number of shares of Common Stock into cash.

(ii) If delivery of Common Stock or cash is deferred until after the Common
Stock has been earned, any adjustment in the amount delivered to reflect actual
or deemed investment experience after the date the Common Stock is earned shall
be disregarded.

(i) For Cash Incentive Awards that are intended to be Performance-Based
Compensation, the maximum amount payable to any Participant with respect to any
twelve month performance period shall equal $4,500,000 (pro rated for
performance periods that are greater or lesser than twelve months); provided
that Awards described in this subsection 2.1(i), shall be subject to the
following:

(i) If the Awards are denominated in cash but an equivalent amount of Common
Stock is delivered in lieu of delivery of cash, the foregoing limit shall be
applied to the cash based on the methodology used by the Committee to convert
the cash into Common Stock.

(ii) If delivery of Common Stock or cash is deferred until after cash has been
earned, any adjustment in the amount delivered to reflect actual or deemed
investment experience after the date the cash is earned shall be disregarded.

2.2 Adjustments to Shares of Common Stock. In the event of a stock dividend,
stock split, reverse stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, exchange of shares,
sale of assets or subsidiaries, combination, or other corporate transaction that
affects the Common Stock such that the Committee determines, in its sole
discretion, that an adjustment is warranted in order to preserve the benefits or
prevent the enlargement of benefits of Awards under the Plan, the Committee
shall, in the manner it determines equitable in its



--------------------------------------------------------------------------------

sole discretion, (a) adjust the number and kind of shares which may be delivered
under the Plan (including adjustments to the number and kind of shares that may
be granted to an individual during any specified time as described in subsection
2.1); (b) adjust the number and kind of shares subject to outstanding Awards;
(c) adjust the Exercise Price of outstanding Options and SARs; and (d) make any
other adjustments that the Committee determines to be equitable (which may
include, without limitation, (i) replacement of Awards with other awards which
the Committee determines have comparable value and which are based on stock of a
company resulting from the transaction, and (ii) cancellation of the Award in
return for cash payment of the current value of the Award, determined as though
the Award is fully vested at the time of payment, provided that in the case of
an Option or SAR, the amount of such payment may be the excess of value of the
shares of Common Stock subject to the Option or SAR at the time of the
transaction over the exercise price).

2.3 Change in Control. In the event that (a) a Participant is employed or
otherwise in service on the date of a Change in Control and the Participant’s
employment or service, as applicable, is terminated by the Company or the
successor to the Company (or a Related Company which is his or her employer) for
reasons other than Cause within 24 months following the Change in Control, or
(b) the Plan is terminated by the Company or its successor following a Change in
Control without provision for the continuation of outstanding Awards hereunder,
all Options, SARs and related Awards which have not otherwise expired shall
become immediately exercisable and all other Awards shall become fully vested.
For purposes of this subsection 2.3, a Participant’s employment or service shall
be deemed to be terminated by the Company or the successor to the Company (or a
Related Company) if the Participant terminates employment or service after (i) a
substantial adverse alteration in the nature of the Participant’s status or
responsibilities from those in effect immediately prior to the Change in
Control, or (ii) a material reduction in the Participant’s annual base salary
and target bonus, if any, or, in the case of a Participant who is an Outside
Director, the Participant’s annual compensation, as in effect immediately prior
to the Change in Control. If, upon a Change in Control, awards in other shares
or securities are substituted for outstanding Awards pursuant to subsection 2.2,
and immediately following the Change in Control the Participant becomes employed
by (if the Participant was an employee immediately prior to the Change in
Control) or a board member of (if the Participant was an Outside Director
immediately prior to the Change in Control) the entity into which the Company
merged, or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Participant shall not be treated as
having terminated employment or service for purposes of this subsection 2.3
until such time as the Participant terminates employment or service with the
merged entity or purchaser (or successor), as applicable.

3. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

3.1 Options and SARs. The Committee shall designate the Participants to whom
Options or SARs are to be granted under this Section 3 and shall determine the
number of shares of Common Stock subject to each such Option or SAR and the
other terms and conditions thereof, not inconsistent with the Plan. Without
limiting the generality of the foregoing, the Committee may not grant dividend
equivalents (current or deferred) with respect to any Option or SAR granted
under the Plan. An Option will be deemed to be a Non-Qualified Option unless it
is specifically designated by the Committee as an Incentive Stock Option.

3.2 Exercise Price. The “Exercise Price” of each Option and SAR granted under
this Section 3 shall be established by the Committee at the time the Option or
SAR is granted; provided, however, that in no event shall such price be less
than 100% of the Fair Market Value of a share of Common Stock on the date of
grant (or, if greater, the par value of a share of Common Stock).

3.3 Limits on Incentive Stock Options. If the Committee grants Incentive Stock
Options, then to the extent that the aggregate fair market value of shares of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by any individual during any calendar year (under all plans of
the Company and all Subsidiaries) exceeds $100,000, such Options shall be
treated as Non-Qualified Stock Options to the extent required by section 422 of
the Code. Any Option that is intended to constitute an Incentive Stock Option
shall satisfy any other requirements of section 422 of the Code and, to the
extent such Option does not satisfy such requirements, the Option shall be
treated as a Non-Qualified Stock Option.

3.4 Term and Exercisability. Except as otherwise expressly provided in the Plan,
an Option or SAR granted under the Plan shall be exercisable in accordance with
the following:

(a) The terms and conditions relating to exercise and vesting of an Option or
SAR shall be established by the Committee to the extent not inconsistent with
the Plan, and may include, without limitation, conditions relating to completion
of a specified period of service, achievement of performance standards prior to
exercise or the achievement of Common Stock ownership guidelines by the
Participant.

(b) No Option or SAR may be exercised by a Participant prior to the date on
which it is exercisable (or vested) or after the Expiration Date applicable
thereto. In no event shall an Option or SAR expire later than the tenth
anniversary of the grant date of such Option or SAR.



--------------------------------------------------------------------------------

3.5 Payment of Exercise Price. The payment of the Exercise Price of an Option
granted under this Section 3 shall be subject to the following:

(a) Subject to the following provisions of this subsection 3.5, the full
Exercise Price of each share of Common Stock purchased upon the exercise of any
Option shall be paid at the time of such exercise (except that, in the case of
an exercise through the use of cash equivalents (including broker-assisted
cashless exercise), payment may be made as soon as practicable after the
exercise) and, as soon as practicable thereafter, a certificate representing the
shares of Common Stock so purchased shall be delivered to the person entitled
thereto or shares of Common Stock so purchased or such shares of Common Stock
shall otherwise be registered in the name of the Participant on the records of
the Company’s transfer agent and credited to the Participant’s account.

(b) Subject to applicable law, the Exercise Price shall be payable in cash or
cash equivalents (including broker-assisted cashless exercise), by tendering, by
actual delivery or by attestation (including by means of a net exercise), shares
of Common Stock valued at Fair Market Value as of the day of exercise or by a
combination thereof; provided, however, that shares of Common Stock may not be
used to pay any portion of the Exercise Price unless the holder thereof has good
title, free and clear of all liens and encumbrances.

3.6 Post-Exercise Limitations. The Committee, in its discretion, may impose such
restrictions on shares of Common Stock acquired pursuant to the exercise of an
Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Common Stock ownership by the Participant,
conformity with the Company’s recoupment or clawback policies and such other
factors as the Committee determines to be appropriate.

3.7 No Repricing. Except for either adjustments pursuant to subsection 2.2 of
the Plan (relating to the adjustment of shares), or reductions of the exercise
price approved by the Company’s stockholders, the exercise price for any
outstanding Option or SAR may not be decreased after the date of grant nor may
an outstanding Option or SAR granted under the Plan be surrendered to the
Company as consideration for the grant of a replacement Option or SAR with a
lower exercise price. Except as approved by the Company’s stockholders, in no
event shall any Option or SAR granted under the Plan be surrendered to the
Company in consideration for a cash payment if, at the time of such surrender,
the exercise price of the Option or SAR is greater than the then current Fair
Market Value of a share of Common Stock. In addition, no repricing of an Option
shall be permitted without the approval of the Company’s stockholders if such
approval is required under the rules of any stock exchange on which the Common
Stock is listed.

3.8 Tandem Common Stock Options and SARs. A Option may but need not be in tandem
with an SAR, and an SAR may but need not be in tandem with an Option (in either
case, regardless of whether the original award was granted under this Plan or
another plan or arrangement). If an Option is in tandem with an SAR, the
exercise price of both the Option and SAR shall be the same, and the exercise of
the Option or SAR with respect to a share of Common Stock shall cancel the
corresponding tandem SAR or Option right with respect to such share. If an SAR
is in tandem with an Option but is granted after the grant of the Option, or if
an Option is in tandem with an SAR but is granted after the grant of the SAR,
the later granted tandem Award shall have the same exercise price as the earlier
granted Award, but the exercise price for the later granted Award may not be
less than the Fair Market Value of the Common Stock at the time of such grant.

3.9 Expiration Date. The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant (as the same may be modified in accordance with the terms of the
Plan); provided, however, that the Expiration Date with respect to any Option or
SAR shall not be later than the earliest to occur of the ten-year anniversary of
the date on which the Option or SAR is granted or the following dates, unless
the following dates are determined otherwise by the Committee:

(a) if the Participant’s Termination Date occurs by reason of death or
Disability, the one-year anniversary of such Termination Date;

(b) if the Participant’s Termination Date occurs for reasons other than death or
Disability or Cause, the three-month anniversary of such Termination Date; or

(c) if the Participant’s Termination Date occurs for Cause, the day preceding
the Termination Date.

In no event shall the Expiration Date of an Option or SAR be later than the
ten-year anniversary of the date on which the Option or SAR is granted (or such
shorter period required by law or the rules of any stock exchange on which the
Common Stock is listed).



--------------------------------------------------------------------------------

4. FULL VALUE AWARDS AND CASH INCENTIVE AWARDS

4.1 Definitions.

(a) A “Full Value Award” is a grant of one or more shares of Common Stock or a
right to receive one or more shares of Common Stock in the future (including
restricted stock, restricted stock units, deferred stock units, performance
stock and performance stock units). Such grants may be subject to one or more of
the following, as determined by the Committee:

(i) The grant may be in consideration of a Participant’s previously performed
services or surrender of other compensation that may be due.

(ii) The grant may be contingent on the achievement of performance or other
objectives (including completion of service) during a specified period.

(iii) The grant may be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant or achievement of performance or other objectives.

The grant of Full Value Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to dividend or dividend equivalent rights and deferred
payment or settlement. Notwithstanding the foregoing, no dividends or dividend
equivalent rights will be paid or settled on Full Value Awards that have not
otherwise been earned or vested.

(b) A “Cash Incentive Award” is the grant of a right to receive a payment of
cash (or in the discretion of the Committee, shares of Common Stock having value
equivalent to the cash otherwise payable) that is contingent on achievement of
performance objectives over a specified period established by the Committee. The
grant of Cash Incentive Awards may also be subject to such other conditions,
restrictions and contingencies, as determined by the Committee, including
provisions relating to deferred payment.

4.2 Special Vesting Rules. Except for (a) awards granted in lieu of other
compensation and (b) grants that are a form of payment of earned performance
awards or other incentive compensation, if (I) an employee’s right to become
vested in a Full Value Award is conditioned on the completion of a specified
period of service with the Company or the Related Companies, without achievement
of performance targets or other performance objectives (whether or not related
to performance measures) being required as a condition of vesting, then the
required period of service for full vesting shall be not less than three years
and (II) if an employee’s right to become vested in a Full Value Award is
conditioned upon the achievement of performance targets or other performance
objectives (whether or not related to performance measures) being required as a
condition of vesting, then the required vesting period shall be at least one
year, subject, to the extent provided by the Committee, to pro rated vesting
over the course of such three or one year period, as applicable, and to
acceleration of vesting in the event of the Participant’s death, Disability,
involuntary termination, retirement or in connection with a Change in Control.

4.3 Performance-Based Compensation. The Committee may designate a Full Value
Award or Cash Incentive Award granted to any Participant as “Performance-Based
Compensation” within the meaning of section 162(m) of the Code and regulations
thereunder. To the extent required by section 162(m) of the Code, any Full Value
Award or Cash Incentive Award so designated shall be conditioned on the
achievement of one or more performance targets as determined by the Committee
and the following additional requirements shall apply:

(a) The performance targets established for the performance period established
by the Committee shall be objective (as that term is described in regulations
under section 162(m) of the Code), and shall be established in writing by the
Committee not later than 90 days after the beginning of the performance period
(but in no event after 25% of the performance period has elapsed), and while the
outcome as to the performance targets is substantially uncertain. The
performance targets established by the Committee may be with respect to
corporate performance, operating group or sub-group performance, individual
company performance, other group or individual performance, or division
performance, and shall be based on one or more of the Performance Criteria.

(b) A Participant otherwise entitled to receive a Full Value Award or Cash
Incentive Award for any performance period shall not receive a settlement or
payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this subsection
4.3(b), such exercise of discretion may not result in an increase in the amount
of the payment.

(c) If a Participant’s employment terminates because of death or Disability, or
if a Change in Control occurs prior to the Participant’s Termination Date, the
Participant’s Cash Incentive Award may, to the extent provided by the Committee,
become vested without regard to whether the Cash Incentive Award would be
Performance-Based Compensation.

(d) A Full Value Award designated as Performance-Based Compensation shall not
vest prior to the first anniversary of the date on which it is granted (subject
to acceleration of vesting, to the extent provided by the Committee, in the
event of the Participant’s death, Disability or Change in Control).



--------------------------------------------------------------------------------

Nothing in this Section 4 shall preclude the Committee from granting Full Value
Awards or Cash Incentive Awards under the Plan or the Committee, the Company or
any Related Company from granting any Cash Incentive Awards outside of the Plan
that are not intended to be Performance-Based Compensation; provided, however,
that, at the time of grant of Full Value Awards or Cash Incentive Awards by the
Committee, the Committee shall designate whether such Awards are intended to
constitute Performance-Based Compensation. To the extent that the provisions of
this Section 4 reflect the requirements applicable to Performance-Based
Compensation, such provisions shall not apply to the portion of the Award, if
any, that is not intended to constitute Performance-Based Compensation.

5. COMMITTEE

5.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the committee described in
subsection 5.2 (the “Committee”) in accordance with this Section 5. If the
Committee does not exist, or for any other reason determined by the Board, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

5.2 Selection of Committee. So long as the Company is subject to Section 16 of
the Exchange Act, the Committee shall be selected by the Board and shall consist
of not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and shall
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements. Any Award granted under the Plan which is
intended to constitute Performance-Based Compensation (including Options and
SARs) shall be granted by a Committee consisting solely of two or more “outside
directors” within the meaning of section 162(m) of the Code and applicable
regulations. Notwithstanding any other provision of the Plan to the contrary,
with respect to any Awards to Outside Directors, the Committee shall be the
Board.

5.3 Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee, subject to the
following:

(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to (i) select Eligible Persons who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of shares of Common Stock covered by the Awards,
(iv) establish the terms, conditions, performance targets, restrictions, and
other provisions of Awards, (v) modify the terms of, cancel or suspend Awards,
(vi) reissue or repurchase Awards, and (vii) accelerate the exercisability or
vesting of any Award. In making such Award determinations, the Committee may
take into account the nature of services rendered by the respective employee,
the individual’s present and potential contribution to the Company’s or a
Related Company’s success and such other factors as the Committee deems
relevant.

(b) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation, and to take such action, establish such procedures, and impose
such restrictions at the time such Awards are granted as the Committee
determines to be necessary or appropriate to conform to such requirements.

(c) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to conclusively interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, to determine the terms
and provisions of any agreements made pursuant to the Plan and to make all other
determinations that may be necessary or advisable for the administration of the
Plan.

(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e) Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is made, except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is made at the time the Award is granted,
is expressly stated in the Agreement reflecting the Award and is permitted by
applicable law).

Without limiting the generality of the foregoing, it is the intention of the
Company that, to the extent that any provisions of this Plan or any Awards
granted hereunder are subject to section 409A of the Code, the Plan and the
Awards comply with the requirements of section 409A of the Code and that the
Plan and Awards be administered in accordance with such requirements and the
Committee shall have the authority to amend any outstanding Awards to conform to
the requirements of section 409A.

5.4 Delegation by Committee. Except to the extent prohibited by applicable law
or the rules of any stock exchange on which the Common Stock is listed, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.

5.5 Information to be Furnished to Committee. The Company and the Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of the Company and the
Related Companies as to an employee’s or Participant’s employment or provision
of services, termination of employment or



--------------------------------------------------------------------------------

cessation of the provision of services, leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined to be
incorrect. Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

5.6 Liability and Indemnification of Committee. No member or authorized delegate
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company or any Related Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company or Related
Company. The Committee, the individual members thereof, and persons acting as
the authorized delegates of the Committee under the Plan, shall be indemnified
by the Company against any and all liabilities, losses, costs and expenses
(including legal fees and expenses) of whatsoever kind and nature which may be
imposed on, incurred by or asserted against the Committee or its members or
authorized delegates by reason of the performance of a Committee function if the
Committee or its members or authorized delegates did not act dishonestly or in
willful violation of the law or regulation under which such liability, loss,
cost or expense arises. This indemnification shall not duplicate but may
supplement any coverage available under any applicable insurance.

6. MISCELLANEOUS

6.1 Effective Date, Term and Prior Plans. This Plan, as amended and restated,
shall be effective as of the date that it is approved by the Board (the
“Effective Date”); provided, however, that no Awards shall be granted under the
Plan prior to the Approval Date. The Plan shall be unlimited in duration and, in
the event of Plan termination, shall remain in effect as long as any shares of
Common Stock awarded under it are outstanding and not fully vested; provided,
however, that no new Awards will be made under the Plan on or after the tenth
anniversary of the Effective Date.

6.2 Limit on Distribution. Distribution of Common Stock or other amounts under
the Plan shall be subject to the following:

(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.

(b) In the case of a Participant who is subject to Section 16(a) and 16(b) of
the Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.

(c) To the extent that the Plan provides for issuance of certificates to reflect
the transfer of Common Stock, the transfer of such Common Stock may be effected
on a non-certificated basis, to the extent not prohibited by applicable law or
the rules of any stock exchange on which the Common Stock is listed.

6.3 Liability for Cash Payments. Subject to the provisions of this Section 6,
each Related Company shall be liable for payment of cash due under the Plan with
respect to any Participant to the extent that such payment is attributable to
the services rendered for that Related Company by the Participant. Any disputes
relating to liability of a Related Company for cash payments shall be resolved
by the Committee.

6.4 Withholding. All Awards and other payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of Common
Stock which the Participant already owns or to which a Participant is otherwise
entitled under the Plan; provided, however, previously-owned Common Stock that
has been held by the Participant or Common Stock to which the Participant is
entitled under the Plan may only be used to satisfy the minimum tax withholding
required by applicable law (or other rates that will not have a negative
accounting impact).

6.5 Transferability. Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, unless otherwise provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing provisions of this subsection 6.5, unless otherwise provided by the
Committee, Awards may be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family), subject to such procedures as the Committee may
establish. In no event shall an Incentive Stock Option be transferable to the
extent that such transferability would violate the requirements applicable to
such option under section 422 of the Code.

6.6 Notices. Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company or the Related
Company, as applicable, at its principal executive offices. The Committee may,
by advance written notice to affected persons, revise such notice procedure from
time to time. Any notice required under the Plan (other than a notice of
election) may be waived by the person entitled to notice.

6.7 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be in writing filed with the applicable Committee at such times, in such
form, and subject to such restrictions and limitations, not inconsistent with
the terms of the Plan, as the Committee shall require.



--------------------------------------------------------------------------------

6.8 Agreement With the Company or Related Company. At the time of an Award to a
Participant under the Plan, the Committee may require a Participant to enter
into an agreement with the Company or the Related Company, as applicable (the
“Agreement”), in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.

6.9 Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of the Plan,
acquire any right in or title to any assets, funds or property of the Company or
any Related Company whatsoever, including, without limitation, any specific
funds, assets, or other property which the Company or any Related Company, in
its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the amounts, if any,
payable under the Plan, unsecured by any assets of the Company and any Related
Company. Nothing contained in the Plan shall constitute a guarantee by the
Company or any Related Company that the assets of such companies shall be
sufficient to pay any benefits to any person.

(b) The Plan does not constitute a contract of employment or continued service,
and selection as a Participant will not give any employee the right to be
retained in the employ or service of the Company or any Related Company, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
right as a stockholder of the Company prior to the date on which he fulfills all
service requirements and other conditions for receipt of such rights and shares
of Common Stock are registered in his name.

6.10 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

6.11 Action by the Company or Related Company. Any action required or permitted
to be taken by the Company or any Related Company shall be by resolution of its
board of directors or governing body or by action of one or more members of the
board or governing body (including a committee of the board or governing body)
who are duly authorized to act for the board or, in the case of any Related
Company which is a partnership, by action of its general partner or a person or
persons authorized by the general partner, or (except to the extent prohibited
by applicable law or the rules of any stock exchange on which the Common Stock
is listed) by a duly authorized officer of the Company.

6.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

6.13 Applicable Law. The provisions of the Plan shall be construed in accordance
with the laws of the State of Delaware, without giving effect to choice of law
principles.

6.14 Foreign Employees. Notwithstanding any other provision of the Plan to the
contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company or a Related Company
operates or has employees. The foregoing provisions of this subsection 6.14
shall not be applied to increase the share limitations of Section 2 or to
otherwise change any provision of the Plan that would otherwise require the
approval of the Company’s stockholders.

7. AMENDMENT AND TERMINATION.

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Award Agreement, provided that no amendment or
termination may, in the absence of written consent to the change by the affected
Participant (or, if the Participant is not then living, the affected
beneficiary), adversely affect the rights of any Participant or beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to subsection 4.2 shall not be subject to the
foregoing limitations of this Section 7; and further provided that the
provisions of subsection 3.7 (relating to Option and SAR repricing) cannot be
amended unless the amendment is approved by the Company’s stockholders; and
provided further that, no other amendment shall be made to the Plan without the
approval of the Company’s stockholders if such approval is required by law or
the rules of any stock exchange on which the Common Stock is listed. It is the
intention of the Company that, to the extent that any provisions of this Plan or
any Awards granted hereunder are subject to section 409A of the Code, the Plan
and the Awards comply with the requirements of section 409A of the Code and that
the Board shall have the authority to amend the Plan as it deems necessary to
conform to section 409A. Notwithstanding the foregoing, the Company does not
guarantee that Awards under the Plan will comply with section 409A and the
Committee is under no obligation to make any changes to any Award to cause such
compliance.